ORDER

PER CURIAM:
Appellant Robert Seal appeals from his conviction of one count of burglary in the second degree, § 569.170, and one count of stealing a firearm, § 570.030. Appellant contends that the trial court erred by denying his request for a. mistrial and by improperly sentencing him based upon his decision to exercise his right to trial. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal Written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).